DETAILED ACTION
This office action is in response to the applicant's amendment submitted on 11/01/2021. In virtue of this amendment: 
Claims 1, 5, 11 are 15-18 currently amended; and thus, 
Claims 1-20 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2021 has been considered by the examiner. 
Specification
The objection to the specification of the disclosure is withdrawn in view of the amendment made to the specification. 
35 USC § 112
The rejection to claims 5 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendments made to the claim. 
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance, this statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claims 1, 11 and 18, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims, for example:
receive a first light intensity value at which a color temperature value is outputted, 
determine a first dimming curve based on the first light intensity and the color temperature value
receive a second light intensity value at which the (same) (emphasis added) color temperature value is outputted
modify the first dimming curve to achieve a second dimming curve based on the second light intensity and the color temperature value, wherein 
the first light intensity value and second intensity value is different, and first dimming curve and second dimming curve have different slope.  
Regarding claims 2-10, the claims are allowed based solely upon dependency of allowed independent claim 1 and may not be allowable when presented independently. 
Regarding claims 12-16, the claims are allowed based solely upon dependency of allowed independent claim 11 and may not be allowable when presented independently.
Regarding claims 19-20, the claims are allowed based solely upon dependency of allowed independent claim 18 and may not be allowable when presented independently.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        November 22, 2021